Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 1 of 18 Page ID #:1




  1 Tiffany R. Caterina (SBN 280159)
       tcaterina@fkks.com
  2 Vishwanath Kootala Mohan (SBN 313759)
       vmohan@fkks.com
  3 FRANKFURT KURNIT KLEIN & SELZ, P.C.
    2029 Century Park East, Suite 1060
  4 Los Angeles, California 90067
    Telephone: (310) 579-9600
  5 Facsimile: (310) 579-9650
  6 Attorneys for Plaintiff COOL 3D, LLC
  7                     UNITED STATES DISTRICT COURT
  8                   CENTRAL DISTRICT OF CALIFORNIA
  9                             WESTERN DIVISION
10
11 COOL 3D, LLC, a New York limited        ) Case No.: 2:19­cv­7672
   liability company,                      )
12                                         ) COMPLAINT FOR:
                Plaintiff,                 )
13                                         )   1. COPYRIGHT
           vs.                             )      INFRINGEMENT
14                                         )   2. FALSIFICATION OF
   LIT MEDIA GROUP, LLC, a                 )      COPYRIGHT
15 California limited liability company;   )      MANAGEMENT
   ANTHONY RENE VILLALOBOS, an             )      INFORMATION
16 individual; and DOES 1-10,              )
                                           )
17              Defendants.                ) DEMAND FOR JURY TRIAL
                                           )
18                                         )
                                           )
19                                         )
                                           )
20                                         )
21
22
23
24
25
26
27
28
                                           1
                                    COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 2 of 18 Page ID #:2




  1        Plaintiff Cool 3d, LLC, by and through his attorneys of record—Frankfurt
  2 Kurnit Klein & Selz, P.C.—complains against Defendant Anthony Rene Villalobos
  3 (“Rene”) and Lit Media Group, LLC (“Lit Media”) (collectively, “Defendants”) as
  4 follows:
  5                              NATURE OF THE ACTION
  6        1.     This is a civil action against Defendants for their acts of copyright
  7 infringement and for falsification of copyright management information in violation
  8 of the United States Copyright Act, 17 U.S.C. § 101 et seq.
  9        2.     Defendants stole Plaintiff’s original media content and reproduced it
10 on Defendants’ Instagram accounts, Dailyhumor_4u and thefuck.tv (collectively,
11 the Meme Accounts), on which they post “memes.”1
12         3.     Defendants profit off of copyright infringement by gaining
13 “followers” for and “engagement” with the Meme Accounts which translates into
14 sponsorships and advertisements deals. Defendants brag about the money they
15 make through these sponsorship and advertisement deals.
16         4.     Defendants’ entire business model is to steal and monetize other
17 people’s original creations, thus building Defendants’ brands and bank accounts
18 off of pilfered content, in violation of U.S. copyright laws.
19                             JURISDICTION AND VENUE
20         5.     This Court has subject matter jurisdiction over this action under 28
21 U.S.C. §§ 1331 and 1338 because this case arises under the Copyright Act and
22 federal courts have exclusive jurisdiction over cases arising under the Copyright
23 Act.
24         6.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c)
25
26    1
    Memes are generally funny media content such as captioned videos and photos. See Meme
   Definition, Merriam-Webster, https://www.merriam-
27 webster.com/dictionary/memes?utm_campaign=sd&utm_medium=serp&utm_source=jsonld (“an
   amusing or interesting item (such as a captioned picture or video) or genre of items that is
28 spread widely online especially through social media[.]”) (last visited Sep. 02, 2019).
                                                  2
                                          COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 3 of 18 Page ID #:3




  1 and 28 U.S.C. § 1400(a) in that Defendants reside in this Judicial District, the
  2 claim arises in this Judicial District, Defendants may be found and transact
  3 business in this Judicial District, and a substantial part of the events giving rise to
  4 this civil action occurred in this Judicial District. Further, Defendants are subject
  5 to the general and specific personal jurisdiction of this Court because of their
  6 residence in and contacts with the State of California.
  7                                        PARTIES
  8         7.    Plaintiff is a New York limited liability company with a principal
  9 place of business in Brooklyn, New York.
10          8.    Plaintiff is informed and believes that Defendant Lit Media is a
11 California limited liability company with a principal place of business at 340 S
12 Lemon Ave., #4220, Walnut, California 91789.
13          9.    Plaintiff is informed and believes that Defendant Rene is an
14 individual residing in Los Angeles, California. Plaintiff is informed and believes
15 that Defendant Rene is the sole owner/principal of Defendant Lit Media Group,
16 LLC and operates the Meme Accounts.
17          10.   Plaintiff is informed and believes that Defendants are the alter egos of
18 each other there is an identity and unity of interests between Defendant Lit Media
19 and its owner/principal, Defendant Rene, such that any separateness between them
20 has ceased to exist and that adhering to the “fiction” of separate existence of
21 Defendant Lit Media and its sole owner/principal, Defendant Rene, would, under
22 the particular circumstances, promote injustice. Plaintiff is informed and believes
23 that Defendant Rene is the sole owner, member, and decision-maker of Defendant
24 Lit Media and exercises complete dominion over the management and operation of
25 Lit Media and the Meme Account. Further, Plaintiff is informed and believes that
26 Defendant Rene is the only decision maker regarding what media content is
27 curated, created, edited, posted, and published on Defendant Lit Media’s
28
                                                 3
                                          COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 4 of 18 Page ID #:4




  1 Instagram accounts. Plaintiff is informed and believes that Defendant Rene
  2 himself creates and publishes the media content on Defendant Lit Media’s
  3 Instagram accounts. Further, Plaintiff is informed and believes that Defendant
  4 Rene has treated assets of Defendant Lit Media as his own, has wrongfully
  5 diverted assets of Lit Media to himself, and has comingled his own personal funds
  6 with those of Defendant Lit Media.
  7        11.    DOES 1 through 10, inclusive, are unknown to Plaintiff, who
  8 therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
  9 Court to amend this Complaint and insert the true names and capacities of said
10 Defendants when the same have been ascertained. Plaintiff is informed and
11 believes and, upon such, alleges that each Defendants designated herein as a
12 “DOE” are legally responsible in some manner for the events and happenings
13 herein alleged, and that Plaintiff’s damages as alleged herein were proximately
14 caused by such Defendants.
15                              STATEMENT OF FACTS
16                           Plaintiff and the Copyrighted Work
17         12.    Plaintiff is a collaborative multimedia project—between Mr. Brian
18 Tessler and Mr. Jonathan Baken—that creates animated short films. Plaintiff
19 distributes, publishes, and makes its content available through its website (see
20 https://cool3dworld.com/), Instagram (see
21 https://www.instagram.com/cool3dworld/), and YouTube (see
22 https://www.youtube.com/channel/UCzNZlJzmjomyl00ewlxHqOA) channels.
23         13.    Plaintiff created, and published to its Instagram and YouTube
24 channels many original short films, such as hammer, men in chairs, the egg 2,
25 bodybelly 3, harmony 2, doctor’s appointment (collectively, the Cool Videos), and
26 the Nose Picking videos.
27         14.    Plaintiff has over 500,000 and 600,000 followers on Instagram and
28
                                               4
                                        COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 5 of 18 Page ID #:5




  1 YouTube, respectively. Just the 63 short films that Plaintiff has uploaded on its
  2 YouTube channel have over 135 million views collectively.
  3            15.   YouTube allows users with successful YouTube channels, such as
  4 Plaintiff, to monetize their videos through YouTube’s “Partner Program,” which
  5 pays users a share of the advertising revenue generated through their videos. The
  6 more views on the YouTube channel, the more advertising revenue can be
  7 generated. 2 Once a channel is accepted, the user can begin to monetize the videos
  8 hosted on the channel by enabling the “Monetization” feature on the channel and
  9 accepting the terms of YouTube’s Content License Agreement (the “CLA”).
10 Plaintiff is a party to YouTube’s CLA.
11             16.   Plaintiff registered its copyright in the hammer video on June 15,
12 2019 (Reg. No.: PA0002195664). Plaintiff registered its copyright in the the egg 2
13 video on June 15, 2019 (Reg. No.: PA0002195661). Plaintiff registered its
14 copyright in the bodybelly 3 video on June 15, 2019 (Reg. No.: PA0002195700).
15 Plaintiff registered its copyright in the harmony 2 video on June 15, 2019 (Reg.
16 No.: PA0002195704). Plaintiff registered its copyright in the doctor’s
17 appointment video on June 15, 2019 (Reg. No.: PA0002195707). Plaintiff
18 registered its copyright in the men in chairs video on June 15, 2019 (Reg. No.:
19 PA0002195669). True and correct copies of the Cool Videos’ copyright
20 registrations are attached hereto as Exhibit C.
21             17.   Multiple articles have been written about Plaintiff and its short films,
22 such as in Dazed (see
23 https://www.dazeddigital.com/artsandculture/article/32813/1/enter-the-3d-world-
24 where-nightmares-comes-true) and Kill Screen (see
25 https://killscreen.com/articles/cool-3d-worlds-virtual-nightmare-poetry-escapes-
26 vine/).
27    2
          See YouTube Partner Program Overview, YouTube Help,
28 https://support.google.com/youtube/answer/72851#eligibility (last visited Sep. 02, 2019).
                                                    5
                                            COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 6 of 18 Page ID #:6




  1                                Defendants and the Marketplace
  2        18.    Defendant’s Meme Accounts have over 5 million and 2 million
  3 followers, respectively. Defendants also boast that dailyhumor_4u receives over
  4 70,000 new followers weekly and that thefuck.tv receives 10,000 new followers
  5 daily. True and correct screenshots of Defendants’ website (taken on September
  6 01, 2019), dailyhumor_4u’s webpage (taken on December 31, 2018), and
  7 thefuck.tv’s webpage (taken on September 01, 2019) are attached hereto as Exhibit
  8 A.
  9        19.    Plaintiff is informed and believes that Defendants make money
10 through advertisements and sponsorship deals based on the engagement rate
11 (number of “likes” and comments) and the number of followers of the Meme
12 Account.3
13         20.    Defendants understand U.S. Copyright laws and utilize them to
14 Defendants’ advantage. Defendants, on their DailyHumor website (see
15 https://dailyhumor.co/), have detailed terms of use that discuss the applicability of
16 copyright law to both Defendants’ and third-party content. Defendants also have
17 license agreements for user-submitted video content that details transferring
18 copyrights. True and correct copies of Defendants’ terms and license agreements
19 available on their websites are attached hereto as Exhibit B.
20                                  Defendants’ Infringement
21         21.    Defendants, as illustrated below, reproduced, distributed, and publicly
22 displayed the Cool Videos and the Nose Picking video, and derivatives thereof, at
23 least on the Meme Accounts without authorization from Plaintiff. The hammer
24 video was posted on thefuck.tv on January 09, 2016 and September 20, 2018. The
25
      3
    Defendants’ number of followers puts them in the echelon of Instagram influencers who
26
   command the highest rates for advertising and sponsorship deals. See The Influencers That
27 Brands Work With Most Frequently, Morning Consult, https://morningconsult.com/wp-
   content/uploads/2019/05/190528_Influencers_fullwidth.png;https://morningconsult.com/wp-
28 content/uploads/2019/05/190528_Influencers2_sidebar.png (last visited Sep. 02, 2019).
                                                   6
                                           COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 7 of 18 Page ID #:7




  1 egg 2 video was posted on dailyhumor_4u on September 11, 2017 and on
  2 thefuck.tv on October 13, 2017. The bodybelly 3 video was posted on thefuck.tv
  3 on January 16, 2016. The harmony 2 video was posted on thefuck.tv on February
  4 10, 2016. The doctor’s appointment video was posted on thefuck.tv on December
  5 20, 2015. The men in chairs video was posted on thefuck.tv on December 01,
  6 2018 and, Plaintiff is informed and believes, on July 28, 2019. The Nose Picking
  7 video was posted on thefuck.tv on November 20, 2015.
  8         Plaintiff’s Copyrighted Work           Defendants’ Infringing Use
  9                    Hammer
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             7
                                       COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 8 of 18 Page ID #:8




  1                  The Egg 2
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18                  Bodybelly 3
19
20
21
22
23
24
25
26
27
28
                                          8
                                    COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 9 of 18 Page ID #:9




  1                  Harmony 2
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12              Doctor’s Appointment
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           9
                                       COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 10 of 18 Page ID #:10




   1                  Men in chairs
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21        22.   Defendants, as illustrated below, without any authorization from
  22 Plaintiff, knowingly falsified copyright management information by inserting a
  23 watermark of the “thefuck.tv” logo on the Nose Picking video’s bottom left corner
  24 when they posted it on their Instagram account—thefuck.tv.
  25 //
  26 //
  27 //
  28
                                              10
                                        COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 11 of 18 Page ID #:11




   1          Plaintiff’s Copyrighted Work             Defendants’ Infringing Use
   2                   Nose Picking
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15        23.    On January 25, 2019, upon discovery of Defendants’ copyright
  16 infringement, Plaintiff, through its representative, sent takedown notices under
  17 U.S. Digital Millennium Copyright Act (DMCA) per Instagram’s policies4
  18 regarding the Meme Accounts.
  19        24.    Plaintiff is informed and believes that based upon the repetitive and
  20 numerous nature of Defendants’ copyright infringement, Instagram shut down
  21 Defendants’ Instagram account, dailyhumor_4u, itself on or around Mar. 07, 2019;
  22 Defendants’ other Instagram account, thefuck.tv, is still up on Instagram, and
  23 Plaintiff is informed and believes that Defendants’ copyright infringement of the
  24 Cool Videos continues unabated thereon.
  25        25.    On August 20, 2019, Defendants sent DMCA counter-notifications to
  26 Plaintiff.
  27   4
      See How do I report copyright infringement on Instagram, Instagram,
     https://help.instagram.com/126382350847838?helpref=page_content (last visited
  28 Sep. 02, 2019).
                                                11
                                         COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 12 of 18 Page ID #:12




   1         26.   Plaintiff is informed and believes that Defendants’ have driven
   2 significant traffic to at least the Meme Accounts due to the presence of the Cool
   3 Videos and the Nose Picking video. Defendants’ illegal use of the Cool Videos
   4 and the Nose Picking video garnered a high engagement rate by raking in hundreds
   5 of thousands of views and numerous comments and shares.
   6         27.   Defendants, through their illegal use of the Cool Videos and the Nose
   7 Picking video in their posts, cross-promote other accounts on Instagram and other
   8 social media, such as Snapchat, thus garnering high engagement rates and
   9 followers on the other accounts as well.
  10         28.   Plaintiff is informed and believes that all of this traffic translates into
  11 substantial ill-gotten commercial advantage and revenue generation from content-
  12 creation, licensing, sponsorship, and advertising opportunities for Defendants as a
  13 direct consequence of their infringing actions. Defendant Rene regularly boasts
  14 about his substantial ill-gotten revenue, i.e., the tens of thousands of dollars each
  15 month, received in large part because of the success of the Meme Account.
  16         29.   Defendants’ actions have harmed Plaintiff’s business, reputation, and
  17 livelihood.
  18                            FIRST CLAIM FOR RELIEF
  19   Copyright Infringement, 17 U.S.C. § 501, of the Cool Videos Against Defendants
  20         30.   Plaintiff incorporates herein by reference the allegations in paragraphs
  21 1 through 29 above.
  22         31.   Plaintiff owns the registered copyrights in and to the Cool Videos,
  23 which registered copyrights are attached as Exhibit C.
  24         32.   By reproducing, displaying, distributing, and utilizing the Cool
  25 Videos for commercial purposes without authorization of or payment to Plaintiff in
  26 violation of 17 U.S.C. § 501 et seq., Defendants have directly, vicariously, and/or
  27 contributorily infringed, and unless enjoined, will continue to infringe Plaintiff’s
  28
                                                 12
                                           COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 13 of 18 Page ID #:13




   1 right to produce, reproduce, and distribute the Cool Videos, including by
   2 authorized third parties.
   3         33.    Defendants’ infringement has been undertaken willfully and
   4 knowingly, and with intent to financially gain from Plaintiff’s protected copyright
   5 work.
   6         34.    Defendants have received substantial benefits in connection with the
   7 unauthorized reproduction, display, distribution, and utilization of the Cool Videos
   8 for commercial purposes, including by increasing the traffic to their websites and
   9 licensing, sponsorship, and advertisement deals.
  10         35.    Defendants’ wrongful acts have caused, and are causing, irreparable
  11 harm to Plaintiff, of which there is no adequate remedy at law, and unless this
  12 Court restrains Defendants from further commission of said acts, Plaintiff will
  13 continue to suffer irreparable injury. Accordingly, Plaintiff seeks an order under
  14 17 U.S.C. § 502 enjoining Defendants from any further infringement of Plaintiff’s
  15 copyrights.
  16         36.    As a result of Defendants’ wrongful actions alleged herein, Plaintiff
  17 has suffered and is suffering substantial damage to his business in the form of
  18 diversion of trade, loss of profits, injury to goodwill and reputation, and the
  19 dilution of the value of his rights, all of which are not yet fully ascertainable.
  20 Plaintiff is entitled to actual damages in an amount to be proven at trial for the
  21 infringement of the Cool Videos.
  22                             SECOND CLAIM FOR RELIEF
  23   Falsification of Copyright Management Information, 17 U.S.C. § 1202(a), of the
  24                         Nose Picking Video Against Defendants
  25         37.    Plaintiff incorporates herein by reference the allegations in paragraphs
  26 1 through 36 above.
  27         38.    Plaintiff owns the copyright to the Nose Picking video.
  28
                                                 13
                                           COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 14 of 18 Page ID #:14




   1          39.   Defendants posted the Nose Picking video on their Instagram
   2 account—thefuck.tv—with a watermark of “thefuck.tv” logo on the Nose Picking
   3 video.
   4          40.   Plaintiff is informed and believes that Defendants knew that they are
   5 not the authors or copyright owners of the Nose Picking video.
   6          41.   Plaintiff is informed and believes that Defendants knew or should
   7 have known that Plaintiff is the author and copyright owner of the Nose Picking
   8 video.
   9          42.   Plaintiff is informed and believes that Defendants knowingly and with
  10 the intent to induce, enable, facilitate, or conceal infringement, altered copyright
  11 management information on the Nose Picking video that is false in violation of 17
  12 U.S.C. § 1202(a)(1).
  13          43.   Plaintiff is informed and believes that Defendants knowingly and with
  14 the intent to induce, enable, facilitate, or conceal infringement, distributed or
  15 imported for distribution copyright management information that is false in
  16 violation of 17 U.S.C. § 1202(a)(2) by distributing the Nose Picking video with
  17 thefuck.tv’s watermark on the Nose Picking video.
  18          44.   Defendants’ wrongful acts have caused, and are causing, irreparable
  19 harm to Plaintiff, of which there is no adequate remedy at law, and unless this
  20 Court restrains Defendants from further commission of said acts, Plaintiff will
  21 continue to suffer irreparable injury. Accordingly, Plaintiff seeks an order under
  22 17 U.S.C. § 1203 enjoining Defendants from any further falsification of Plaintiff’s
  23 copyright management information.
  24          45.   As a result of Defendants’ wrongful actions alleged herein, Plaintiff
  25 has suffered and is suffering substantial damage to his business in the form of
  26 diversion of trade, loss of profits, injury to goodwill and reputation, and the
  27 dilution of the value of his rights, all of which are not yet fully ascertainable.
  28
                                                 14
                                           COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 15 of 18 Page ID #:15




   1        46.    Plaintiff is entitled to maximum statutory damages, under 17 U.S.C. §
   2 1203, for the falsification of the copyright management information of the Nose
   3 Picking video.
   4        47.    In the alternative, Plaintiff is entitled to actual damages, under 17
   5 U.S.C. § 1203, in an amount to be proven at trial, for the falsification of the
   6 copyright management information of the Nose Picking video.
   7        48.    Plaintiff is entitled to reasonable attorneys’ fees and costs under 17
   8 U.S.C. § 1203.
   9
  10                               PRAYER FOR RELIEF
  11 WHEREFORE, Plaintiff requests judgment against Defendants as follows:
  12                For the First Claim of Relief—Copyright Infringement
  13        1.     Pursuant to 17 U.S.C. § 502, this Court enter an injunction enjoining
  14 Defendants, their parents, officers, agents, servants, employees, representatives,
  15 and attorneys, and all person in active concert or participation with them from
  16 copying, reproducing, displaying, promoting, advertising, distributing, or selling
  17 the Cool Videos and the Nose Picking video or any other work based thereon;
  18        2.     This Court order an accounting be made for all profits, income,
  19 receipts, or other benefit derived by Defendants from the reproduction, copying,
  20 display, promotion, distribution, or sale of products and services, or other media,
  21 either now known or hereafter devised that improperly or unlawfully infringes
  22 upon Plaintiff’s copyrights; and
  23        3.     Pursuant to 17 U.S.C. § 504, this Court enter an award in favor of
  24 Plaintiff and against Defendants of actual damages suffered by Plaintiff as a result
  25 of Defendants’ copyright infringement and any profits of Defendants attributable
  26 to the infringement.
  27       For the Second Claim of Relief—Falsification of Copyright Management
  28
                                                 15
                                          COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 16 of 18 Page ID #:16




   1                                       Information
   2         1.    Pursuant to 17 U.S.C. § 1203, this Court enter an injunction enjoining
   3   Defendants, their parents, officers, agents, servants, employees, representatives,
   4   and attorneys, and all person in active concert or participation with them from
   5   copying, reproducing, displaying, promoting, advertising, distributing, or selling
   6   the Nose Picking video or any other work based thereon;
   7         2.    This Court order an accounting be made for all profits, income,
   8 receipts, or other benefit derived by Defendants from the reproduction, copying,
   9 display, promotion, distribution, or sale of products and services, or other media,
  10 either now known or hereafter devised that improperly or unlawfully falsifies
  11 Plaintiff’s copyright management information; and
  12         3.    Pursuant to 17 U.S.C. § 1203, this Court enter an award in favor of
  13 Plaintiff and against Defendants for maximum statutory damages for Defendants’
  14 falsification of Plaintiff’s copyright management information;
  15         4.    In the alternative to statutory damages, pursuant to 17 U.S.C. § 1203,
  16 this Court enter an award in favor of Plaintiff and against Defendants of actual
  17 damages suffered by Plaintiff as a result of Defendants’ falsification of Plaintiff’s
  18 copyright management information and any profits of Defendants attributable to
  19 the falsification; and
  20         5.    Pursuant to 17 U.S.C. § 1203, this Court enter an award in favor of
  21 Plaintiff and against Defendant for reasonable attorneys’ fees and costs
  22 Defendants’ falsification of Plaintiff’s copyright management information.
  23                                     For All Claims
  24         1.    This Court enter an award in favor of Plaintiff and against Defendants
  25 for any such other and further relief as the Court may deem just and appropriate.
  26
  27
  28
                                                16
                                          COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 17 of 18 Page ID #:17




   1 DATED: September 4, 2019         Respectfully submitted,
   2
                                      FRANKFURT KURNIT KLEIN + SELZ PC
   3
   4
                                      By:         /s/ Vishwanath Kootala Mohan
   5                                        Tiffany R. Caterina
   6                                        Vishwanath Kootala Mohan

   7                                        Attorneys for Plaintiff
   8                                        COOL 3D, LLC

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            17
                                     COMPLAINT
Case 2:19-cv-07672-DMG-KS Document 1 Filed 09/04/19 Page 18 of 18 Page ID #:18




   1                           DEMAND FOR JURY TRIAL
   2        Plaintiff Cool 3d, LLC hereby demands a trial by jury on all issues triable
   3 by a jury in the above-entitled action.
   4
   5 DATED: September 4, 2019             Respectfully submitted,

   6                                      FRANKFURT KURNIT KLEIN + SELZ PC
   7
   8                                      By:         /s/ Vishwanath Kootala Mohan
   9                                            Tiffany R. Caterina
                                                Vishwanath Kootala Mohan
  10
  11                                            Attorneys for Plaintiff
                                                COOL 3D, LLC
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                18
                                         COMPLAINT
